PER CURIAM.
By petition for writ of certiorari, Rodney T. Mack seeks review of the circuit court’s denial of his petition for writ of mandamus. In 1993, Mack pled guilty to burglary of a dwelling and was sentenced to twelve years in prison to be followed by three years of probation. He was released from prison to begin service of his probationary term in 1998, but was returned to prison in 2000, after violating his probation. Upon Mack’s return to prison, the Department of Corrections forfeited the gain-time he had accrued on his initial sentence, even though the sentencing court had credited him with this gain-time. After exhausting the prison grievance process, Mack filed a petition for writ of mandamus seeking restoration of this gain-time. The circuit court denied the petition finding that the Department of Corrections properly forfeited the gain-time under section 944.28(1), Florida Statutes. We find that the circuit court applied the correct law in making this determination. See Forbes v. Singletary, 684 So.2d 173 (Fla.1996); Williams v. Wasi, 681 So.2d 839 (Fla. 4th DCA 1996). Therefore, we deny the petition.
PETITION DENIED.
DAVIS, BENTON and PADOVANO, JJ., concur.